MARTIN, Judge.
Appellants contend that the interest held by the heirs of testator during the life estate of Worth Burden was a contingent interest in that it was a mere possibility of a reverter or a reversionary right subject to a condition precedent which would not and did not vest until Worth Burden died leaving no descendants. Thus, they say that even if Clifford Burden could have conveyed his mere expectancy, such expectancy never *664vested in him and was extinguished upon his death prior to the date of the life tenant, so that his deed to the Tayloes conveyed nothing. By the fourth item of his will, William G. Burden gave his son, Worth Burden, the use of the land during his natural life. By the fifth item, he gave the land, after the death of Worth Burden, “to his children, this to include all then living and the issue of any that may have died, in fee simple.” Worth Burden died intestate and never had any children.
The effect of the will was to give Worth Burden an estate for his life in the land with a remainder to his children, contingent upon there being children. As the contingency never occurred, the remainder was defeated. The will contained no residuary clause as to real estate and made no disposition of the land in question. The residue of the fee simple estate, of which no disposition was made, was a reversion.
Justice Connor, in Brown v. Guthery, 190 N.C. 822, 824, 130 S.E. 836, 837 (1925) gave the following definition of a reversion:
“A reversion is defined as the residue of an estate left by operation of law in the grantor of his heirs or in the heirs of a testator, commencing in possession on the determination of a particular estate granted or devised.” (Citations omitted.)
Simes & Smith gives this definition:
“Under modern law, a reversion arises whenever a person having a vested estate transfers to another a lesser vested estate. The interest thus left the transferor is called a reversion.” Simes & Smith, Future Interests, Reversions, § 82 (2d ed).
Another way of expressing the same thought is that:
“Whenever one owning an estate in lands grants a lesser estate to another there remains in the grantor an interest which is in legal parlance ‘reversionary.’ ” 4A Thompson, Real Property, Future Interests, § 1975 (1961 Replacement) .
The last mentioned author adds the explanation that:
“A reversion grows out of the legal maxim that whatever a man does not dispose of remains to him and his heirs.” 4A Thompson, Real Property, swpra.
*665A typical reversion results when a will creates a life estate but does not dispose of the fee in land. There is also a reversion where a will creates a life estate followed by a contingent remainder in fee. Thompson lists as one of the instances in which a reversion occurs “where the grantor creates a life estate.” 4A Thompson, Real Property, supra. He further says that where a reversion arises under a will and no disposition of the reversion is made, title vests in the testator’s heirs. See 4A Thompson, Real Property, supra.
In North Carolina, according to the statement of Justice Connor in Brown v. Guthery, previously quoted, a reversion may be “left by operation of law in the grantor or his heirs or in the heirs of a testator.”
' Under the authorities discussed, when William G. Burden failed to make disposition of the lands in the event that Worth Burden died without children, a reversion was created, which vested in the heirs of William G. Burden. Upon the death in-; testate of heirs of William G. Burden their interests were transmitted, in turn, to their heirs. Upon the death of Worth Burden without having had children the reversion became possessory.
Testator’s will created a life estate followed by a contingent remainder, thereby creating by operation of law a reversion in the testator’s heirs of the undisposed portion of the fee, which reversion was capable of being transferred by deed.
“Vested interests in reversion . . . are everywhere alienable inter vivos. ... No statute has been regarded as necessary to reach this result. The fact that the interest is likely to terminate before it becomes possessory is immaterial, if it is vested. . . . So, too, the fact that the reversion may never take effect. . . does not prevent alienation of the reversion.” Simes & Smith, Future Interests, Inter Vivos Alienation, § 1856 (2d ed). See also Jenkins v. Bobbitt, 77 N.C. 385 (1877).
G.S. 41-4 does not operate to postpone vesting of the reversion until the death of Worth Burden without children because a reversion is not an estate created by limitation in a deed or will but in an estate created by operation of law.
We hold, therefore, that testator’s will created in each of testator’s heirs living at his death a vested and alienable re-versionary interest, though indeterminable as to size and subject *666to being divested, and that appellees acquired the reversionary-interests of the three grantors of the 1959 deeds and are entitled to their share of the proceeds of the sale.
Appellants next contend that Worth Burden was given a fee simple in all timber on the lands, determinable at his death as to any timber not sold, with only a possibility of reverter left for the remaindermen or reversioners. Thus, they contend that appellees have no right to a share of the proceeds from the sale of the timber because Clifford Burden had no alienable interest in the timber to convey at the time he executed his deed to appellees. We disagree.
A devise of a life estate with a power to sell or dispose of the property devised does not give the devisee a fee simple determinable but gives him a life estate coupled with a power of disposition. See Chewning v. Mason, 158 N.C. 578, 74 S.E. 357 (1912). The existence of a power to sell timber is not inconsistent with the vesting in testator’s heirs at the time of his death of a reversion with respect to the undisposed portion of the fee simple estate, including the timber. Thus, appellees did receive an interest in the unsold timber through their deed from Clifford Burden.
Appellants contend that if the court was correct in its conclusion that a reversionary interest vested in the heirs of testator at testator’s death, then the court should also have concluded that Worth Burden was vested with a share of said reversion, whatever it later turned out to be. They contend that since Worth Burden died intestate and without children, his reversionary share should be divided among his heirs, to the exclusion of appellees.
In White v. Alexander, 290 N.C. 75, 224 S.E. 2d 617 (1976), the Supreme Court held that the devise of a life estate to a son with the ultimate remainder, taking effect after his death, to the heirs of the testator, demonstrated an intent to exclude the son from any interest in the remainder to his heirs. In the case at bar we hold that the will indicates an intent to exclude Worth Burden from an interest in the reversion.
We have carefully reviewed appellants’ other assignments of error and find them to be without merit.
*667The summary judgment in favor of respondents Tayloe is affirmed.
Judges Britt and Vaughn concur.